UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofOctober2007 Commission File Number: 001-32186 YM BIOSCIENCES INC. (Translation of registrant's name into English) Suite 400, Building 11, 5045 Orbiter Drive Mississauga, Ontario Canada L4W 4Y4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- DOCUMENTS FILED See the Exhibit Index hereto for a list of the documents filed herewith and forming a part of this Form 6-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YM BIOSCIENCES INC. By: /s/ Leonard Vernon Leonard Vernon Vice President, Finance and Administration Date: October 22, 2007 EXHIBIT LIST Exhibit Description 99.1 News Release DatedOctober 22, 2007 - YM BIOSCIENCES ANNOUNCES ADOPTION OF RENEWED SHAREHOLDERS’ RIGHTS PLAN
